
	

115 S352 IS: Master Sergeant Roddie Edmonds Congressional Gold Medal Act
U.S. Senate
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 352
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2017
			Mr. Corker (for himself, Mr. Cardin, Mr. Alexander, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To award a Congressional Gold Medal to Master Sergeant Rodrick Roddie Edmonds in recognition of his heroic actions during World War II. 
	
	
		1.Short title
 This Act may be cited as the Master Sergeant Roddie Edmonds Congressional Gold Medal Act.
		2.Findings
 Congress finds the following: (1)Rodrick W. Edmonds (in this Act referred to as Roddie Edmonds or Edmonds) was born in 1919 in South Knoxville, Tennessee, and graduated from Knoxville High School in 1938.
 (2)Roddie Edmonds was a Master Sergeant in the United States Army and a member of the 422nd Infantry Regiment while serving during World War II.
 (3)Roddie Edmonds landed in Europe in 1944 and fought to the border between Belgium and Germany. In December of 1944, while fighting in the Battle of the Bulge, Edmonds was captured by Nazi forces and detained in Stalag IX–A, a prisoner of war camp in Ziegenhain, Germany.
 (4)Stalag IX–A was a site used to identify, segregate, and remove Jewish soldiers from the general population of prisoners of war and many of the Jewish soldiers who were so removed were sent to labor camps or murdered. Members of the Armed Forces were warned of this policy and aware that their fellow servicemen could be at risk.
 (5)As the senior noncommissioned officer in Stalag IX–A, Master Sergeant Edmonds was responsible for 1,275 members of the Armed Forces at the camp. Approximately 1 month after the date on which Edmonds was detained, Edmonds was directed to order the Jewish-American soldiers under his command to fall out in order to separate the Jewish-American soldiers from their fellow prisoners.
 (6)Disregarding the orders of the Nazis, Roddie Edmonds commanded all of his men to fall out and, the following morning, all of the 1,275 members of the Armed Forces under the command of Edmonds stood outside of their prison barracks.
 (7)Upon seeing the soldiers, a German officer angrily shouted, They cannot all be Jews!, to which Edmonds replied, We are all Jews here. (8)The German officer took out his pistol and pointed the gun at the head of Edmonds, but Edmonds refused to identify the Jewish soldiers. Instead, Edmonds responded, According to the Geneva Convention, we only have to give our name, rank, and serial number. If you shoot me, you will have to shoot all of us and, after the war, you will be tried for war crimes.
 (9)The German officer turned away from Edmonds and the other soldiers and left the scene. The actions taken by Edmonds saved the lives of approximately 200 Jewish-American members of the Armed Forces.
 (10)Lester Tanner, a Jewish-American member of the Armed Forces also captured during the Battle of the Bulge, witnessed the incident and stated that, There was no question in my mind, or that of Master Sergeant Edmonds, that the Germans were removing the Jewish prisoners from the general population at great risk to their survival. The U.S. Army’s standing command to its ranking officers in POW camps is that you resist the enemy and care for the safety of your men to the greatest extent possible. Master Sergeant Edmonds, at the risk of his immediate death, defied the Germans with the unexpected consequences that the Jewish prisoners were saved.
 (11)Edmonds survived 100 days in captivity and returned home after the war. Later, Edmonds served the United States in Korea as a member of the National Guard. Edmonds died in 1985, but never told his family or anyone else of his brave actions outside the barracks of Stalag IX–A during World War II.
 (12)Edmonds was posthumously recognized by Yad Vashem, the World Holocaust Remembrance Center in Jerusalem, as Righteous Among the Nations, the first member of the Armed Forces and 1 of only 5 people of the United States to be so recognized. Avner Shalev, Chairman of Yad Vashem, announced the selection of Edmonds by saying, Master Sergeant Roddie Edmonds seemed like an ordinary American soldier, but he had an extraordinary sense of responsibility and dedication to his fellow human beings. … The choices and actions of Master Sergeant Edmonds set an example for his fellow American soldiers as they stood united against the barbaric evil of the Nazis.
			3.Congressional gold medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous award, on behalf of Congress, of a gold medal of appropriate design to Roddie Edmonds in recognition of his achievements and heroic actions during World War II.
 (b)Design and strikingFor the purpose of the award referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 (c)Presentation and award of medalThe gold medal referred to in subsection (a) shall be presented, and following the presentation awarded, to the next of kin of Roddie Edmonds.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
